Exhibit 10.53


ALPHANET SOLUTIONS, INC.
7 RIDGEDALE AVENUE
CEDAR KNOLLS, NEW JERSEY 07927


February 14, 2003


Mr. Richard G. Erickson
880 New England Drive
Westfield, NJ 07090


Dear Rich:

        We refer to the Letter Agreement between you and AlphaNet Solutions,
Inc. (the “Company”) which we executed effective March 15, 2002 (the “March 15
Letter”) pursuant to which you were retained by the Company as a consultant. At
that time, we understood that your engagement by the Company as a consultant
would extend for approximately one-half year until mid-September. However, as
events occurred, we continued your engagement thereafter. We are, in this Letter
Agreement (this “Amendment”), extending your consulting engagement through June
30, 2003, subject to extension as set forth in paragraph 1 below.

        Accordingly, the March 15 Letter executed by both the Company and you is
amended by this Amendment, as follows:


1.  Your engagement as a consultant to the Company is continued until June 30
2003, provided that the Company may, from time to time, further extend the
engagement to and including December 31, 2003.


2.  Upon execution of this Amendment we will pay to you all amounts due to you
by the Company and remaining unpaid as February 14, 2003 (the “Effective Time”)
under the March 15 Letter as extended to the date hereof. We understand that
that amount is $ 100,000.


3.  For the period commencing at the Effective Time the Company will pay you for
your consulting services at the rate of $35,000 per month. There will be no
bonus payment.


4.  The conditions for your furnishing services as a consultant, the payments to
the Limited Liability Company to which we have made previous payments, the
nonassignability of the personal services required by the consulting
arrangement, and the other terms and conditions of the March 15 Letter remain in
place except as modified herein. In the event that a mutually acceptable
Employment Agreement as referred to in the March 15 Letter has not been executed
by you and the Company on or before June 30, 2003 (or such later date to which
your engagement has been extended pursuant to paragraph 1 hereof) or this
agreement is terminated for any reason other than the reasons specified in
paragraph 7 below, we will pay to you as an additional engagement fee, an
engagement termination fee equal to 12 months of the engagement fee as set forth
in paragraph 3 hereof, except as set forth in paragraph 7 hereof.


1


--------------------------------------------------------------------------------

5.  The March 15 Letter contemplated the issuance to you of options to purchase
275,000 shares of the common stock of the Company. In lieu of providing the
options to you pursuant to an Employment Agreement, we have issued the options
to you on February 7, 2003 pursuant to the terms of the Company’s 1995 Stock
Plan and accompanying Stock Option Agreement. The options will have the same
terms and vesting schedule as set forth in the March 15 Letter. The exercise
price of the options will be in accordance with the Company’s 1995 Stock Plan
based on the closing price on February 7, 2003. The options will not be
“incentive stock options.” In the event that a mutually acceptable Employment
Agreement as referred to in the March 15 Letter has not been executed by you and
the Company on or before June 30, 2003 (or such later date to which your
engagement has been extended pursuant to paragraph 1 hereof), or your engagement
as a consultant has terminated for any reason other than the reasons specified
in paragraph 7 below, 600 of the aforementioned 275,000 options will vest and
all such options, including 600 of the 25,000 stock options which we previously
provided to you in 2002 pursuant to the March 15 Letter, will be exercisable
thereafter for one year, except as set forth in paragraph 7 hereof. In the event
your engagement has not been terminated at the time of a Change in Control of
the Company (as hereinafter defined in this paragraph) 600 of the aforementioned
275,000 options will vest and all such options, including 600 of the 25,000
stock options which we previously provided to you in 2002 pursuant to the March
15 Letter, will be exercisable thereafter for one year. For purposes of the
accelerated vesting and extension of the exercise period of such stock options
upon a change of control, a Change in Control shall be deemed to have occurred
when: (a) there is a dissolution or liquidation of the Company; (b) there is a
merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a direct or indirect wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the shareholders of
the Company or their relative stock holdings); (c) there is a merger in which
the Company is the surviving corporation but after which the shareholders of the
Company prior to such merger (other than any shareholder which merges (or which
owns or controls another corporation which merges) with the Company in such
merger) own less than 50% of the voting shares or other equity interests in the
Company after such merger; (d) there is a sale of substantially all of the
assets of the Company; (e) there is an acquisition, sale or transfer of a
majority of the outstanding shares of the Company by tender offer or similar
transaction; (f) a new or existing shareholder who may be a member of management
(other than you) or an affiliate obtains unilateral control, directly or
indirectly, of the Company or its Board of Directors, whether alone or in
concert with others; (g) a new shareholder or group of shareholders that may
include current management (other than you) or affiliates obtains unilateral
control, directly or indirectly, of the Company or its Board of Directors; (h)
there is an involuntary change in the composition, as of the Effective Time, of
more than 33% of the Board of Directors of the Company; or (i) any person,
entity or combination thereof controls, individually or collectively, through
ownership, assignment, voting proxy or the like, 50% or more of the outstanding
voting shares ordinarily having the right to vote for the election of the
directors of the Company or the combined voting power thereof.


2


--------------------------------------------------------------------------------

6.  On or before June 30, 2003 (or such later date to which your engagement has
been extended pursuant to paragraph 1 hereof), at the sole discretion of the
Board of Directors of the Company, the consulting engagement pursuant to this
Amendment may be converted by the Company into an 18-month mutually agreed
Employment Agreement (rather than the two years referred to in the March 15
Letter) generally in accordance with the provisions of the March 15 Letter
except that under an Employment Agreement, no additional option to purchase
common stock of the Company will be provided to you.


7.  In the event your engagement by the Company is terminated because you
voluntarily terminate the engagement before June 30, 2003 (or such later date to
which your engagement has been extended pursuant to paragraph 1 hereof), or is
terminated by the Company because (i) you are convicted of (including a plea of
guilty or no contest as to) any crime (whether or not involving the Company)
constituting a felony, indictable offense, or offense punishable by
incarceration in excess of six months in the jurisdiction involved; (ii) you
have engaged in any substantiated act involving moral turpitude; (iii) your
gross neglect or misconduct in the performance of your engagement including the
willful failure or refusal to perform such duties as may reasonably be assigned
to you by the Board of Directors of the Company consistent with your position as
Chief Executive Officer, or (iv) your material breach of any provision of this
Agreement; provided, however, that with respect to clauses (iii) or (iv), we
will give to you advance notice so that you will have at least ten business days
to cure any such breach, the 600 vesting of the option will not occur, the
options then unvested will be cancelled, and any vested option will be
exercisable in accordance with the Plan pursuant to which they are issued, and
the engagement termination fee will not be payable; provided that in such event,
however, the Company would pay to you amounts due to you pursuant to paragraph 3
hereof prorated to the date of such termination.


3


--------------------------------------------------------------------------------

8.  Although the Company and you do not believe that any remuneration hereunder
will not be deductible by the Company by reason of the applicability of Section
280G of the Internal Revenue Code, the termination fee having been agreed to in
the March 15 Letter, and any remaining payment not exceeding the limits of
Section 280G, the Company and you agree that in the event any payment or benefit
received or to be received by you in connection with a change in ownership or
effective control of the Company or a change in ownership of substantial assets
of the Company within the meaning of Section 280G, or the termination of your
engagement (collectively, “Total Payments”) would not be deductible, in whole or
in part, by the Company as the result of Section 280G of the Code, the Company
shall pay to you either of the following amounts as directed by you by written
notice to the Company (i) an amount equal to the payments and benefits due under
this Agreement reduced until no portion of the Total Payments is not deductible
as the result of Section 280G of the Code (the “Reduced Amount”), by you
directing the Company to reduce or delay to the extent necessary the payments
due hereunder; provided, however, that you shall elect which payment shall be
reduced or delayed and the amount of such reduction and period of such delay so
long as, after such reduction and such delay, the aggregate present value of the
Total Payments is no more than the Reduced Amount, or (ii) the payments and
benefits due hereunder in accordance with the terms and conditions of this
Agreement; it being the understanding and agreement of each of the Company and
you that, if you make the election under clause (ii) of this paragraph you shall
be responsible to pay the amount of any federal, state and local income taxes
and any excise tax imposed by Section 4999 of the Code on such payments due
hereunder (the “Excise Tax”), that the Company shall have no obligation to pay
to you any additional payment for such Excise Tax, if any, and that you shall
have no liability or responsibility to reimburse the Company for any losses
incurred by the Company as a result of the Company’s inability to deduct such
payment, in whole or in part, as the result of Section 280G of the Code. For
purposes of this limitation (A) no portion of the Total Payments, the receipt or
enjoyment of which you shall have effectively waived in writing prior to the
date of payment, shall be taken into account, (B) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel
selected by you and acceptable to the Company’s independent auditors, which
opinion shall be addressed to the Company, is not likely to constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code, and
(C) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code. The Company and you shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for any Excise Tax with respect to the payments
and benefits due under this Agreement. As promptly as practicable following such
determination and the elections hereunder, the Company shall pay or distribute
to you or for your benefit such payments and benefits as are then due to you
under this Agreement and shall promptly pay or distribute to you or for your
benefit in the future such payments and benefits as become due to you under this
Agreement. In the event that an underpayment of payments and benefits due to you
under this Agreement occurs as a result of a miscalculation of the Total
Payments as a “parachute payment” within the meaning of Section 280G of the
Code, such underpayment shall be paid promptly by the Company to you or for your
benefit, together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.


4


--------------------------------------------------------------------------------

9.  The March 15 Letter as modified by this letter, together with the applicable
provisions of the Company’s 1995 Stock Plan and the Stock Option Agreement
referred to herein, constitutes the entire agreement between the Company and you
relating to your relationship with the Company.


        Please indicate your acceptance and agreement to the foregoing terms by
signing in the space provided below for this purpose.


Very truly yours,

STAN GANG
——————————————
STAN GANG
Chairman of the Board


ALL THE FOREGOING IS ACCEPTED AND
AGREED TO THIS 14th DAY OF FEBRUARY, 2003.


RICHARD G. ERICKSON
——————————————
Richard G. Erickson


5
